 


114 HR 3273 IH: Prohibiting Assistance to Nuclear Iran Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3273 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Garrett introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit assistance to Iran to develop, use, or protect any technology or other assets of Iran’s nuclear program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prohibiting Assistance to Nuclear Iran Act.  2.Prohibition on assistance to Iran to develop, use, or protect any technology or other assets of Iran’s nuclear program (a)ProhibitionNo funds available to any Federal department or agency may be used to provide assistance to Iran to develop, use, or protect any technology or other assets of Iran’s nuclear program. For purposes of this subsection, the term assistance shall be deemed to include the use of the Armed Forces of the United States.  
(b)WaiverThe President may waive the prohibition on the use of funds to provide assistance to Iran under subsection (a) on a case-by-case basis if— (1)the President determines and submits to Congress a certification that it is necessary to United States national interests to do so; and 
(2)not later than the end of the 5-day period beginning on the date on which such certification is submitted under paragraph (1), there is enacted a joint resolution stating in substance that Congress approves of such certification of the President. (c)Computation of period of timeThe period of time described in subsection (b)(2) shall be computed without regard to— 
(1)the days of which either House of Congress is not in session because of an adjournment of more than 3 days to a day certain or an adjournment of the Congress sine die; and (2)any Saturday and Sunday, not excluded under paragraph (1), when either House of the Congress is not in session.  
 
